WISS, Judge
(concurring in the result):
I
I join in affirming appellant’s convictions of aggravated assault. Within the analytical confines of my separate opinion in United States v. Joseph, 37 MJ 392, 401-06 (CMA 1993), the evidence of his acts of unprotected sexual intercourse., with full knowledge of his infected condition and the circumstances of his infectiousness, is an adequate basis upon which a reasonable factfinder could conclude that appellant intended to inflict bodily harm on his victims under the attempt theory of assault. See United States v. Stewart, 29 MJ 92 (CMA 1989).
This theory of assault requires a specific intent to inflict bodily harm and an overt act that amounts to more than mere preparation. See para. 54c(1)(b)(i), Part IV, Manual for Courts-Martial, United States, 1984. As to the former, I read the record as a whole to be ambiguous as to whether the military judge as the factfinder used a general-intent or a specific-intent standard; in this circumstance, I will presume that the military judge followed the correct guidepost and, in assessing the abundant evidence of appellant’s specific intent, found it. As to the latter, each instance of sexual intercourse without benefit of a protective barrier surely was an overt act toward inflicting that harm. See United States v. Joseph, supra at 402 n. 2 (“[T]he act of assault is not sexual intercourse but, rather, was the touching of appellant’s lover with appellant’s HIV-affected semen.’’). The happenstance here that appellant claimed on most of the occasions (though apparently not all) to have followed the somewhat-less-than-effective practice of “pulling out” before ejaculating is not legally compelling evidence to the contrary.
II
Also, I join in affirming appellant’s conviction of committing an indecent act, as lesser included of the charged rape. As the parties recognize, the circumstances surrounding the doing of an act may make an otherwise permissible act, instead, indecent. Notwithstanding, appellant argues that a rape charge, which involves lack of consent, does not give notice to an accused that he must defend against a finding that his action was “indecent” even though consensual. See Schmuck v. United States, 489 U.S. 705, 109 S.Ct. 1443, 103 L.Ed.2d 734 (1989); Milhizer, Indecent Acts as a Lesser-Included Offense of Rape, The Army Lawyer 3 (Dept. of the Army Pamphlet 27-50-234, May 1992); see also United States v. Teters, 37 MJ 370 (CMA 1993), cert. denied, — U.S. -, 114 S.Ct. 919, 127 L.Ed.2d 213 (1994).
In so posing the question, however, appellant begs it. A charge of rape necessarily alleges sexual intercourse accomplished by force and without consent. Art. 120, Uniform Code of Military Justice, 10 USC § 920; para. 45b(1), Part IV, Manual, supra. I agree with the majority that an allegation of rape fairly puts an accused on notice that, even if he believes that the facts do not rise to the level of supporting the charge in some respect — e.g., intercourse was not consummated — they might still constitute an indecent act, at least a noneonsensual one. Cf. United States v. Hickson, 22 MJ 146, 154 n. 11 (CMA 1986)(Everett, C.J.) (“Because force is missing but another aggravating factor is present, such [consensual sex] offenses [as carnal knowledge, adultery, bigamous cohabitation, or ‘open and notorious’ fornication] are not lesser-ineluded in rape....”).
Part of the circumstances involving the purported force and lack of consent here was appellant’s handcuffing his sex partner — at least part of the time apparently against her will — and videotaping their sexual activity— again, evidently against her will. While appellant apparently persuaded the military judge that the act of intercourse itself was consensual, the circumstances just described that were part and parcel of the alleged rape here were not consensual.
In context, then, the charge of rape adequately put appellant on notice to defend against other pertinent noneonsensual sex-related offenses, such as forcible indecent acts — that is, sexual acts on another person *139that are made “indecent” by their accomplishment without the consent of the victim, cf. United States v. McDaniel, 39 MJ 173 (CMA 1994) — and form an adequate basis for finding an indecent act as lesser-included of rape. cf. id.; United States v. Daye, 37 MJ 714 (AFCMR 1993).